ORDER
This matter having been presented to the Court on the application of the Office of the Attorney Ethics pursuant to R. l:20-6(a) for the temporary suspension of CARL W. SEITZ of CHERRY HILL, who was admitted to the bar of this State in 1979, on the basis of respondent’s having pleaded guilty in the United States District Court for the Eastern District of Pennsylvania to two counts of conspiracy to defraud the United States, in violation of 18 U.S.C.A. 371 and one count of filing a false statement with HUD, in violation of 18 U.S.C.A. 1010 and 2, and respondent having failed to notify the Office of Attorney Ethics at the time the plea was entered as required by R. 1:20-6(a), and good cause appearing;
*163It is ORDERED that CARL W. SEITZ is hereby suspended from the practice of law effective immediately, and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to R. l:20-6(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of CARL W. SEITZ, wherever situate, pending the further Order of this Court; and it is further
ORDERED that CARL W. SEITZ be restrained and enjoined from practicing law during the period of his suspension and that he comply with administrative guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 22nd day of June, 1992.